Citation Nr: 0621907	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  99-18 337A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
hiatal hernia, currently evaluated as 10 percent disabling.  

2.   Entitlement to an increased (compensable) disability 
rating for service-connected hemorrhoids.

3.  Entitlement to an increased initial evaluation for 
service-connected dysthymic disorder, currently evaluated as 
30 percent disabling. 

4.  Entitlement to an effective date earlier than August 18, 
2001 for the assignment of a 10 percent disability rating for 
service-connected hiatal hernia.  

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

6.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for a low back disability.  

7.  Entitlement to an increased disability rating for 
service-connected left spermatocele.  

8.  Entitlement to service connection for right spermatocele, 
claimed as secondary to the service-connected left 
spermatocele.   

9.  Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1981 until 
December 1985.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from various rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).   

Procedural history

This case involves several appeals, which for the sake of 
economy have been merged.

Left spermatocele, right spermatocele, dysthymic disorder, 
hiatal hernia, and earlier effective date claims

Service connection for a left spermatocele and hiatal hernia 
was granted in a June 1986 RO rating decision.  
Noncompensable (zero percent) disability ratings were 
assigned for each disability.  In a January 1992 RO rating 
decision, a 10 percent disability rating was assigned for the 
service-connected left spermatocele.

In a March 2002 rating decision the RO denied the veteran's 
claim of entitlement to an increased rating for the service-
connected left spermatocele and service connection for a 
psychiatric disability, diagnosed as depression.  A 10 
percent disability rating for hiatal hernia was assigned, 
effective August 31, 2001.  
In May 2002, the RO received the veteran's claim of 
entitlement to service connection for a right spermatocele, 
including claimed as secondary to left spermatocele.  In a 
March 2003 rating decision, the RO denied the veteran's 
claim.  
The veteran perfected appeals as to all denials, as well as 
to the disability rating and effective date assigned for the 
increased rating for hiatal hernia...

These matters were previously before the Board in January 
2004, at which time they were remanded to the RO for 
additional development.  Subsequently, in a March 2004 rating 
decision, the RO granted the veteran's claim of entitlement 
to service connection for dysthymic disorder.  A 30 percent 
disability rating was assigned.  The veteran has indicated 
his disagreement with the initially assigned rating and 
subsequently perfected an appeal as to that issue.  

In an August 2005 Supplemental Statement of the Case, the RO 
denied the veteran's claims of entitlement to an increased 
rating of left spermatocele, hiatal hernia and dysthymic 
disorder, as well as the veteran's claims of entitlement to 
an earlier effective date for a 10 percent disability rating 
for service-connected hiatal hernia and the claim of 
entitlement to secondary service connection for right 
spermatocele, secondary to left spermatocele.  The matters 
were then returned to the Board for further appellate action.  



PTSD, hemorrhoids and new and material evidence claims

Service connection for hemorrhoids was granted in a January 
1988 RO rating decision.  A noncompensable disability rating 
was assigned.  In an October 2004 rating decision the RO 
denied the veteran's claim of entitlement to an increased 
(compensable) rating for service-connected hemorrhoids.

In a March 2003 rating decision the RO denied the veteran's 
claim of entitlement to service connection for PTSD.  

The initial RO rating decision in June 1986 denied the 
veteran's claim of entitlement to low back pain.  He did not 
appeal.  In October 2004, to RO denied the veteran's request 
to reopen the previously denied claim of entitlement to 
service connection of a low back disability.  

The veteran has perfected his appeal as to these three 
issues.  

TDIU claim 

In January 2005 the RO received the veteran's claim of 
entitlement to TDIU.  In a September 2005 rating decision, 
the RO denied the veteran's claim.  The veteran indicated his 
disagreement with that decision in October 6, 2005 
correspondence which repeated his assertions that he was 
unable to work due to service-connected disabilities.  

Remanded issues

For reasons explained below, the Board has concluded that new 
and material evidence has been submitted and that the 
veteran's previously-denied claim of entitlement to service 
connection for a low back disability is reopened.  The Board 
further finds that additional development of the evidence is 
necessary prior to rendering a decision on the merits as to 
that issue.  

Additionally, the issues of entitlement to an increased 
disability rating for left spermatocele; entitlement to 
service connection of right spermatocele, claimed as 
secondary to service-connected left spermatocele; and TDIU 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

Other issues

The veteran has submitted numerous medical records and 
statements regarding a cervical spine disability. He asserts 
that this disability is due to an in-service accident.  A 
review of the record does not show that the RO has 
adjudicated the veteran's claim of entitlement to service 
connection of a cervical spine disability.  That issue matter 
is referred to the RO for appropriate appellate action.  


FINDINGS OF FACT

1.  Hiatal hernia manifests as heartburn with subjective 
reports of regurgitation and arm pain without medical 
evidence of dysphagia or a considerable impairment to the 
veteran's health.  

2.  The veteran's hiatal hernia disability is not so 
exceptional or unusual so as to render impracticable the 
application of the schedular criteria.  

3.  The veteran's hemorrhoids manifest as internal and 
external hemorrhoids with itching, some bleeding and 
infrequent flare-ups without evidence of thrombosis, fissures 
or anemia. 

4.  The veteran's service connected dysthymia manifests 
primarily as some disturbance in productivity and social 
relations and indications of suicidal ideation without a 
plan.  The medical evidence of record does not include 
speech, thought or panic symptoms.  The veteran's lowest 
reported GAF score is 50. 

5.  The January 1992 rating decision which continued the 
veteran's noncompensable disability rating for service-
connected hiatal hernia is final.  

6.  The veteran's claim of entitlement to an increased 
disability rating for service-connected hiatal hernia was 
received on December 6, 2000.  Within the one year prior to 
that date it was not factually ascertainable that the veteran 
was entitled to a 10 percent disability rating.  

7.  There is no competent medical diagnosis of PTSD.  

8.  In a June 1986 rating decision the RO denied the 
veteran's claim of entitlement to service condition for a low 
back condition.  

9.  Since June 1986, the evidence submitted has addressed the 
previously unestablished matter of the existence of a current 
low back disability; such evidence is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim, and raises a reasonable 
possibility of substantiating the claim.  

  
CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
service-connected hiatal hernia are not met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§  4.7; 4.114, Diagnostic Code 7346 
(2005).  

2.  Application of extraschedular provisions is not warranted 
in this case for service-connected hiatal hernia. 38 C.F.R. § 
3.321(b) (2005).

3.  The entitlement to an increased disability rating for 
hemorrhoids are not met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (2005).  

4.   The entitlement to an increased disability rating for 
service-connected dysthymic disorder is not met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.130, Diagnostic Code 9443 (2005).  

5.  The criteria for an effective date of December 6, 2000, 
but no earlier, are met for a 10 percent disability rating 
for service-connected hiatal hernia.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.155(a), 3.400 (2005).

6.   PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131;  38 C.F.R. § 3.303, 3.304 (2005).

7.  The June 1986 RO decision which denied the veteran's 
claim of entitlement to service connection of a low back 
condition is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2005).  

8.  Since June 1986 new and material evidence has been 
submitted sufficient to reopen the previously denied claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service increased ratings for three 
service-connected disabilities; an earlier effective date for 
a 10 percent evaluation for service-connected hiatal hernia; 
service connection for PTSD; and he also seeks to reopen a 
previously-denied claim of entitlement to service connection 
for a low back disability.  [Other issues on appeal are being 
remanded.]

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.


The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.   
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).    

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly generally applicable to this case.  A few 
exceptions exist, which will be identified where appropriate 
below.  See Holliday v. Principi, 14 Vet. App. 280 (2000) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.                   

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2005). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The RO informed the veteran of VA's duty to assist him in the 
development of his increased rating for hiatal hernia and 
dysthymic disorder (depression) in an April 2004 VCAA letter.   
A May 2004 VCAA letter was issued to the veteran regarding 
his claims of entitlement to increased rating for hemorrhoids 
and service connection of PTSD.  These letters advised the 
veteran of the provisions relating to the VCAA.  
Specifically, the veteran was advised in this letter that VA 
would obtain all evidence kept by the VA and any other 
Federal agency, including VA facilities and service medical 
records.  He was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records not held by a Federal agency as long as he completed 
a release form for such.  These letters specifically informed 
the veteran that for records he wished for VA to obtain on 
his behalf he must provide enough information about the 
records so that VA can request them from the person or agency 
that has them.  
 
Finally, the Board notes that the April 2004 and May 2004 
letters specifically notified the veteran that he could 
submit or describe any additional evidence that may be 
relevant to his claim.  These letters specifically notified 
the veteran that "If there is any other evidence or 
information that you think supports your claim, please let us 
know."  The letters further advised the veteran that he 
could submit evidence directly to VA.  These requests comply 
with the "give us everything you've got" requirements of 38 
C.F.R. § 3.159 (b) in that the veteran was informed that he 
could submit or identify evidence other than what was 
specifically requested by the RO. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Here, the Board is deciding one service connection claim, for 
PTSD, on the merits.  Concerning that issue, element (1), 
veteran status, is not at issue.  As explained above, the 
veteran has been amply informed as to element (2) and (3), 
the existence of a current disability and nexus to service.  
Elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of the veteran's 
claim of entitlement to service connection.  In other words, 
any lack advisement as to those two elements is meaningless, 
because a disability rating and effective date were not 
assigned.  
  
Concerning the veteran's three increased rating claims being 
decided on the merits, elements (1), (2) and (3) [veteran 
status, current existence of a disability and relationship of 
such disability to the veteran's service] are not at issue.  
Notice has been provided as to element (4), degree of 
disability.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to that crucial element.  Concerning the final element, 
element (5), effective date, this element is rendered moot 
via the RO's denial of an increased rating for the veteran's 
disabilities.  In other words, any lack advisement as to that 
element is meaningless, because an increased disability 
rating was not granted, and thus there can be no effective 
date to assign.  As explained below, the Board is denying all 
three of the veteran's increased rating claims, so the matter 
of any potential effective date remains moot.  

The Board acknowledges that the veteran did not receive VCAA 
notice relative to his earlier effective date claim.  
However, as discussed below the benefit sought on appeal has 
been granted.  In light of the favorable outcome as to this 
issue, any lack of VCAA advisement amounts to harmless error.  

With respect to the low back claim, the Court recently found 
in Kent v. Nicholson, No. 04-181, slip op. at 10 (U.S. Vet. 
App. Mar. 31, 2006) that in order to fully comply with the 
VCAA notice requirement for new and material evidence claims 
the veteran must be advised as to the reasons the original 
claim was denied and what kinds of evidence would be required 
to re-open his claim.  It appears that the veteran may not 
have been accorded complete VCAA notice as contemplated in 
Kent.  However, because the claim is being reopened by the 
Board, there is no prejudice to the veteran.

In short, as to the issues being decided by the Board either 
appropriate VCAA notice has been provided or the lack of such 
notice is harmless to the veteran.
  
Moreover, the veteran is obviously aware of what is required 
of him and of VA.  Indeed, he has personally submitted 
evidence and argument in support of his claim, the tenor of 
which leads the Board to conclude that he is well informed 
and aware of his obligations.  Because there is no indication 
that there exists any evidence which could be obtained which 
would have an effect on the outcome of this case, no further 
VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) [VCAA notice not required where there is 
no reasonable possibility that additional development will 
aid the veteran].   

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's service medical 
records, private treatment records, employer records, lay 
statements and VA treatment records, which were associated 
with his claims folder.  The veteran has been accorded a 
variety of VA medical examinations for his claimed 
conditions.  Those examinations will be discussed in greater 
detail below.      

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  The veteran has been advised of 
his options for hearings and presenting sworn testimony.  In 
February 2006, the veteran withdrew his request for a 
hearing.  

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits as to these six issues.

1.  Entitlement to an increased rating for service-connected 
hiatal hernia, currently evaluated as 10 percent disabling.  

Pertinent law and regulations
Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).

Schedular criteria

The veteran initiated this increased rating claim on December 
6, 2000.  While this appeal was pending, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including the rating criteria for evaluating 
digestive disabilities. See 67 Fed. Reg. 29488 (May 31, 2001) 
[effective July 2, 2001]. The Board notes, however, that 
Diagnostic Code 7346 is the same under both the old and new 
regulations. The provision for weight loss under 38 C.F.R. 
§ 4.112 was changed; however, as discussed in the analysis 
below the change is irrelevant as the veteran does not 
qualify for a 60 percent disability rating, therefore 
criteria pertaining to weight loss is not at issue.  

Under Diagnostic Code 7346 [hiatal hernia], a 60 percent 
disability rating is warranted for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  A 30 percent disability rating 
is warranted for persistently recurrent epigastric distress 
with dysphagia, pyrosis and regurgitation accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health. A 10 percent disability 
rating is warranted with two or more of the symptoms for the 
30 percent evaluation, though of less severity. See 38 C.F.R. 
§ 4.114, Diagnostic Code 7346 (2005).

Analysis

The veteran is seeking entitlement to an increased disability 
rating for a service-connected gastric disability which is 
currently rated as 10 percent disabling.  The veteran 
contends that his symptoms include heartburn, daily episodes 
of regurgitation and occasional radiating arm pain.  For the 
reasons set out below, the Board has determined that an 
increased rating is not in order.   

Assignment of diagnostic code

The veteran has been Diagnosed with Gastric Esophageal Reflux 
Disease (GERD).  As noted above, when an unlisted condition, 
such as GERD, is encountered it will be permissible to rate 
it under a closely related disease or injury, in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  See 38 C.F.R. 
§ 4.20 (2005).  The veteran's symptoms include heartburn and 
reports of regurgitation and radiating arm pain.  
Accordingly, his symptomatology is most closely reflected in 
the criteria for Diagnostic Code 7346 [hiatal hernia].  As 
such, this Diagnostic Code has been applied by the RO.  

The Board has considered the veteran's symptoms and criteria 
and has determined that Diagnostic Code 7346 is the most 
appropriate.  The veteran and his representative have not 
argued that another Diagnostic Code would better describe the 
veteran's symptoms.  Accordingly, the use of Diagnostic Code 
7346 will be continued.  

Schedular rating
 
The veteran's gastric disability is currently assigned a 10 
percent disability rating.  In order to warrant the 
assignment of the next higher 30 percent disability rating 
there must be medical evidence of persistently recurrent 
epigastric distress with dysphagia, pyrosis and regurgitation 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  

These criteria are disjunctive.  See Melson v. Derwinski, 1 
Vet. App. 334 (1991) [use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met].  Compare Johnson v. Brown, 7 
Vet. App. 95 (1994) [only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned]. 

The evidence of record shows repeated reports of 
regurgitation, substernal arm pain and pyrosis [heartburn].  
With respect to pyrosis, the Board notes that the veteran's 
treatment records clearly indicate the use of prescription 
and over-the-counter medications for control of those 
symptoms.  Regurgitation and substernal arm pain is noted in 
the veteran's self-report of symptoms contained in his 
correspondence and in his September 2003 and February 2005 VA 
examinations.

With respect to dysphagia, the veteran has specifically 
denied dysphagia at his February 2005 and September 2003 VA 
examinations.  There is no reference to dysphagia in the 
veteran's treatment records as well.  Additionally, there is 
not evidence that the veteran's gastric symptoms are 
productive of considerable impairment to his health.  
Specifically, the veteran has been noted to be free from 
anemia (see, e.g, the report of a September 2003 VA physical 
examination).

The report of a February 2005 VA examination indicates that 
the veteran lost 38 pounds.  However, the medical evidence 
indicates that this was due to dieting and not due to the 
service-connected gastrointestinal disability.  A February 
2002 treatment note states "Obesity with body mass index of 
29.2...He is to be compliant with the diet and lose weight."  
Accordingly, the weight loss appears to be part of a health 
improvement plan, not evidence of a negative health effect.   

It is contemplated that all of the symptoms for a 30 percent 
disability must be demonstrated in order for such rating to 
be assigned.  Since dysphagia is not present, and since the 
medical records do not indicate that the gastric disability 
is productive of considerable impairment of health, all of 
the criteria have not been met or approximated.   

Accordingly, for the reasons set out above, the criteria for 
the assignment of a 
30 percent disability rating are not met.   The Board 
additionally observes in passing that since considerable 
impairment of health due to the service-connected 
gastrointestinal disability was not found, it follows that 
severe impairment of health as would warrant the assignment 
of a 60 percent disability rating is also manifestly not 
demonstrated.    

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating. See Bagwell v. Brown, 9 Vet. App. 157 (1996). Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance. See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (2005).

The veteran's gastric disability has not caused periods of 
frequent hospitalization or a marked interference in 
employment.  Moreover, the veteran has not pointed to any 
evidence that his gastric disability is in any way unusual.  

Specifically, the evidence of record is pertinently negative 
for any period of hospitalization related to the veteran's 
gastric complaints.  Further, with respect to marked 
interference with employment, the Board acknowledges that in 
a November 2004 statement to a treating nurse the veteran 
asserted that he could not work due to the effects of his 
gastric disability and had sought FMLA excuses from work for 
that purpose.  However, the only indication that the veteran 
received FMLA time due to gastric distress is from the 
veteran's self-reports, via hand-written notes apparently 
added onto previously photocopied employer documentation.   
By contrast, the veteran's FMLA petition signed by a Dr. J.R. 
mentioned only a bilateral testicle condition and no other as 
the basis for the veteran's excuse from work.  

Therefore, although the veteran is no longer employed and has 
asserted that he was given an FMLA excuse due to the 
employment impacts of his gastric condition, the evidence of 
record does not support the veteran's contentions that he 
received an FMLA excuse on this basis.  Therefore, the 
evidence of record does not show marked interference with 
employment due to gastric disability.  

A disability rating in itself is recognition that the 
veteran's industrial capabilities are impaired.  Therefore, 
any occupational impairment due to the service-connected 
gastric condition is specifically contemplated in the 10 
percent disability rating which is currently assigned.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In short, the evidence does not support the proposition that 
the veteran's service-connected gastric condition presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2005). Accordingly, 
referral of this issue to appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted.

2.   Entitlement to an increased (compensable) disability 
rating for service-connected hemorrhoids.

Pertinent law and regulations

Specific schedular criteria

Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a 
noncompensable rating is assigned for mild or moderate 
hemorrhoids.  A 10 percent rating is warranted for 
hemorrhoids that are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A 20 percent evaluation is warranted when there is persistent 
bleeding and secondary anemia, or with fissures.

The Board observes that the words "mild", "moderate" and 
"frequent" are not defined in the VA Schedule for rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  See 38 C.F.R. § 4.6 
(2005).  Although the word "moderate" is not defined in VA 
regulations, "moderate" is generally defined as "of average 
or medium quality, amount, scope, range, etc." Webster's New 
World Dictionary, Third College Edition (1988), 871. 

Analysis

Assignment of diagnostic code

The veteran's VA and private treatment records indicate a 
diagnosis of hemorrhoids. Since Diagnostic Code 7336 is the 
only code specifically for hemorrhoids, either external or 
internal, it is the proper code for rating the veteran's 
hemorrhoids.  Moreover, the veteran and his representative 
have not disputed the use of this diagnostic code or 
suggested another code as more appropriate.  Therefore, the 
use of Diagnostic Code 7336 will be continued.  

Schedular rating

A noncompensable disability rating is currently assigned for 
the veteran's service-connected hemorrhoids.  In order to 
warrant the assignment of a 10 percent disability rating, 
there must be medical evidence of hemorrhoids that are 
thrombotic, irreducible and having frequent recurrences.  As 
will be explained in detail below, the evidence does not 
support the assignment of a 10 percent disability rating.  

The veteran contends that his hemorrhoids manifest as itching 
and some blood.  
At the time of a May 2004 VA examination, the veteran 
reported that he had experienced three thrombotic flare-ups 
in the past ten years. 

The medical evidence of record indicates that the veteran 
suffers from external hemorrhoids without evidence of 
bleeding on examination or excessive redundant tissue.  See 
February 2005 VA examination.  Moreover, the May 2004 VA 
examination contained a specific finding that the veteran's 
hemorrhoids were did not evidence thrombosis on examination.  
Further, a June 2002 private medical record also specifically 
noted a normal rectal examination without mention of any 
currently active hemorrhoids.  

Therefore, the evidence of record does not show large 
thrombotic or irreducible hemorrhoids.  Moreover, although 
the veteran asserts that he suffers minor symptoms such as 
itching daily, he does not contend that he suffers from 
frequent thrombotic flare-ups.  The absence of frequent 
occurrences is supported by the clinical evidence summarized 
above.  Accordingly, the criteria for the assignment of the 
next higher 10 percent rating is not met or approximated.  

As the criteria for the assignment of a 10 percent disability 
are not met, the criteria for the assignment of a 20 percent 
disability rating are manifestly not met.  The medical 
evidence of record is pertinently negative for any finding of 
anemia or anal fissure or the like.  The absence of anemia 
was specifically noted in a September 2003 examination 
report.   

Therefore, for the reasons set out above, the Board has found 
that the competent and probative medical evidence of record 
does not provide a basis for the assignment of an increased 
disability rating for the veteran's service-connected 
hemorrhoids.  A preponderance of the evidence is against the 
claim, and the benefit sought on appeal is accordingly 
denied.  

Extraschedular consideration

After a careful review of the record, the Board has 
determined that this matter has not been adjudicated by the 
RO.  Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
[finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure]; see also Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
a decision a question that has not been addressed by the RO, 
it must consider whether the claimant has been given adequate 
notice and opportunity to respond and, if not, whether the 
claimant will be prejudiced thereby].  The Board has 
therefore determined that it does not have jurisdiction over 
the matter of an extraschedular rating for the veteran's 
service-connected hemorrhoids disability.   Therefore further 
discussion is not warranted.  





	(CONTINUED ON NEXT PAGE)



3.  Entitlement to an increased initial evaluation for 
service-connected dysthymic disorder, currently evaluated as 
30 percent disabling. 

Pertinent laws and regulations

Specific schedular criteria

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating psychiatric disabilities, including PTSD, reads as 
follows:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9433 (2004).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members). GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork). GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships. Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school). A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas. A score of 11 to 20 denotes some danger of hurting 
one's self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death. See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV, for rating purposes].

Analysis

Assignment of diagnostic code

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9433 [Dysthymic Disorder] 
(2005). Diagnostic Code 9433 is deemed by the Board to be 
most appropriate primarily because it pertains specifically 
to the diagnosed disability. In any event, with the exception 
of eating disorders, all mental disorders including dysthymic 
disorder are rated under the same criteria in the rating 
schedule. Therefore, rating under another diagnostic code 
would not produce a different result. The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate.   

Schedular rating

The veteran's dysthymic disorder is currently evaluated as 30 
percent disabling.  Based upon a review of the evidence of 
record, the Board has determined that an increased disability 
rating is not warranted.  

As has been discussed in the law and regulations section 
above, in order to warrant the next higher 50 percent rating 
there must be evidence of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

As explained below, while the evidence shows that the veteran 
does meet certain criteria for the higher 50 percent 
disability rating, the overall picture more closely 
corresponds with the currently assigned lower disability 
rating.  As such, the assignment of a 50 percent disability 
rating is not appropriate at this time.  See 38 C.F.R. § 4.7 
(2005).  

Specifically, the Board acknowledges that the veteran is 
currently unemployed and that this implies evidence of 
reduced reliability and productivity.  However, the February 
2005 VA examiner specifically found that the veteran was 
psychologically able to work.  Moreover, as discussed in 
detail above in connection with the hiatal hernia 
extraschedular rating consideration, although the veteran has 
attributed many of his work absences to his mental condition, 
such was not listed on the FMLA paperwork completed by a 
medical professional.  

Additionally, the Board notes that the veteran has indicated 
that he is suffering from a degree of social impairment as he 
is currently divorced and does not feel free to pursue a 
romantic relationship due to the impacts of certain of his 
physical conditions.  However, despite the veteran's reports 
of social isolation, the evidence of record also shows the 
veteran's ability to maintain a variety of relationships.  
Specifically, he has been a custodial parent for two sons and 
further has close enough relationships with two former co-
workers as to convince them to submit statements to VA on his 
behalf.  Therefore the Board does not find that the veteran's 
occupational or social impairment is beyond what is 
contemplated in the currently assigned 30 percent disability 
rating.  

Circumstantial, circumlocutory or stereotyped speech are not 
shown.  Further there is no evidence of panic attacks, let 
alone panic attacks more than once a week.  In an August 2004 
treatment note there was a specific finding of "none" with 
respect to panic.  Further, as noted in the February 2005 and 
September 2003 VA mental status examinations, there is no 
indication of impairment of short and long-term memory.  

With respect to difficulty responding to complex commands, in 
August 2005, the veteran submitted several signed records 
authorizations carrying the notation "Do not understand what 
I'm signing.  I get real confused."  [The Board notes that 
the veteran had repeatedly signed the same authorization form 
throughout the years which he has been pursuing his claim and 
has never before complained that the form is difficult to 
understand.]  Further, at the time of his February 2005 VA 
mental status examination the veteran reported that he had 
quit his job due to poor concentration.  This would seem to 
indicate some difficulty with understanding complex commands.  

However, cognitive or memory difficulties were not noted in 
the clinical findings during the VA examinations or during 
the veteran's ongoing mental health treatment.  

Significantly, there is evidence of inconsistencies in the 
veteran's presentation, which lead the Board to conclude that 
he is deliberately misrepresenting the severity of his 
psychiatric symptomatology.  Although he professes that he 
has difficulty with complexity, the veteran has presented 
numerous lengthy statements to VA adjudicators in support of 
his claim which demonstrate exactly the opposite, namely that 
he is cognizant of the rather complex nuances of the law and 
regulations and can fully articulate his position(s) with 
respect to this multi-issue claim.  See, e.g., a four page, 
single spaced letter dated November 19, 2004.     

Moreover, the February 2005 VA examiner specifically noted 
the following regarding the veteran's presentation of his 
symptoms:  "per review of chart it seemed like he had lied 
to the previous examiner."  The veteran's current 
presentation of purportedly increased symptoms as part of a 
claim for monetary benefits is not believable.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  

The Board notes that the February 2005 VA examination and the 
August 2004 treatment records indicate a GAF score of 50, 
which would seem to indicate moderate symptomatology, 
possibly consistent with the assignment of a 50 percent 
disability rating.  Although the Board has taken the recent 
GAF scores into account, the Board places greater weight on 
the remainder of the evidence, which as discussed immediately 
objectively portrays a disability picture consistent with the 
assignment of a 30 percent rating, with embellishment by the 
veteran which the Board finds not to be credible. 

In general, the evidence of record shows a goal-directed 
individual (the current goal evidently being to secure 
maximum monetary benefits from VA for numerous claimed 
disabilities) with intact judgment who is not suffering from 
panic attacks and has maintained a certain level of social 
and employment functioning.  The criteria for the assignment 
of a 50 percent disability rating is not met or approximated.  

Because the criteria for the assignment of a 50 percent 
disability rating are not met, the criteria for a 70 percent 
or 100 percent disability rating are manifestly not shown.  
Therefore, the 30 percent disability rating will be 
continued.  

Fenderson considerations

As noted elsewhere in this decision, the currently assigned 
30 percent 
disability rating arose from the initial grant of service 
connection.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.
The Board has accordingly considered the matter of staged 
ratings.

The medical evidence of record clearly indicates that at no 
time during the period on appeal has the veteran achieved a 
level of disability higher than the currently assigned 30 
percent.  There has been a reduction in GAF score recently, 
and the veteran has ceased to be employed.  However, as 
discussed out above, taking into account those factors the 
veteran still does not meet the criteria for the assignment 
of a higher disability rating.  Therefore, a 30 percent 
disability rating will be assigned for the entire period from 
September 18, 2001.  

Extraschedular consideration

As noted above, the Board cannot make a determination as to 
an extraschedular evaluation in the first instance.  See 
Floyd, supra.  With respect to the veteran's psychiatric 
disability such has not been previously considered by the RO. 
The Board has therefore determined that it does not have 
jurisdiction over the matter of an extraschedular rating for 
this service-connected disability.     

4.  Entitlement to an effective date earlier than August 18, 
2001 for the assignment of a 10 percent disability rating for 
service-connected hiatal hernia.  

Pertinent law and regulations

In general, the effective date for an increased rating will 
be the date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1). For an increase 
in disability compensation, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if claim is received 
within 1 year from such date otherwise, date of receipt of 
claim. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); see also 
Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. 
Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), VA General Counsel 
noted that 38 C.F.R. § 3.400(o)(2) was added to permit 
payment of increased disability compensation retroactively to 
the date the evidence establishes the increase in the degree 
of disability had occurred; that this section was intended to 
be applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty.  It was noted that this section was not intended 
to cover situations where disability worsened gradually and 
imperceptibly over an extended period of time.

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen." The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a 
previously denied claim.

Factual background

As was noted in the Introduction, service connection for a 
hiatal hernia was granted in a June 1986 RO rating decision.  
A noncompensable disability rating was assigned.  

In January 1992 the RO issued a rating decision which denied 
the veteran's claim of entitlement to an increased rating.  
The veteran did not appeal.  That decision is therefore 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2005).  

Between January 1992 and December 2000 the veteran did not 
correspond with VA regarding his gastric condition and did 
not seek any treatment for it at any VA facility.  On 
December 6, 2000, the RO received correspondence from the 
veteran indicating that the symptoms associated with his 
gastric disability had worsened.    

In May 2001, the veteran was scheduled for a VA medical 
examination to determine the current severity of his 
disability.  The veteran did not appear.  A June 2001 rating 
decision denied the veteran's increased rating claim due to 
his failure to report for the May 2001 VA examination. 

On August 31, 2001, the RO received correspondence from the 
veteran indicating that he had not received appropriate 
notice of the May 2001 examination, that he disagreed with 
the May 2001 rating decision and that he continued to feel 
that his symptoms had worsened.  

In a March 2002 rating decision, the RO granted the veteran 
the veteran a 10 percent disability rating for his service-
connected hiatal hernia.  An effective date of August 31, 
2001 was assigned.  The veteran has disagreed with the 
assigned effective date.  

Analysis

The veteran is seeking an effective date earlier than the 
currently assigned August 31, 2001 for the 10 percent 
disability rating which was assigned for his service-
connected hiatal hernia condition. He has specifically stated 
that he is requesting an effective date in 1997.    

In determining whether or not an effective date earlier than 
August 31, 2001 is available for the assignment of a 10 
percent disability rating for service-connected hiatal 
hernia, the Board must review the correspondence and 
decisions in the file prior to August 31, 2001.  See Servello 
v. Derwinski, 3 Vet. App. 196, 198-200 (1992) [the Board must 
look at all communications that can be interpreted as a 
claim, formal or informal, for VA benefits].  

As was noted in the factual background section above, review 
of the record discloses no communication by or on behalf of 
the veteran pertaining to the gastrointestinal disability 
between the final denial in January 1992 and his claim for an 
increased rating in December 2000.  Nor is there any medical 
record or any other document which may be considered as an 
informal claim for an increased rating.

The Board has considered the veteran's request for an 
effective date in "1997".  The veteran asserts that this 
request is based on his perception that he has disputed his 
disability rating since that time.  However, the veteran has 
identified no specific correspondence from 1997 which 
requests an increased rating, and as noted above the Board 
has not identified any such.

Although the veteran's contentions are rather vague, the 
Board will interpret them as indicating a contention that he 
filed a claim for an increased rating for an increased rating 
for the service-connected gastrointestinal disability 
sometime in 1997 and that such was lost or misplaced by the 
RO.  If such is the veteran's contention, it fails.

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  See United States v. Chemical 
Foundation, Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926).  In 
Ashley v. Derwinski, 2 Vet. App. 307, 308-309 (1992), the 
Court found that there is a presumption of regularity under 
which it is presumed that government officials have properly 
discharged their official duties.  The presumption is not 
absolute; it may be rebutted by the submission of clear 
evidence to the contrary. Once clear evidence is submitted, 
VA is no longer entitled to the benefit of the presumption 
and the burden shifts to VA to establish that a government 
official properly discharged his or her official duties.     

Here, the veteran has not submitted any evidence which would 
serve to rebut the presumption of administrative regularity.  
Thus, the effective date of the 10 percent rating may not be 
assigned in 1997.

In short, prior to December 6, 2000, the last action 
regarding the veteran's hiatal hernia rating was the 
unappealed January 1992 rating decision.  None of the 
veteran's correspondence to the RO or treatment records for 
the period between January 1992 and December 6, 2000 related 
to his gastric disability; instead, all correspondence and 
treatment records in that period related to the veteran's 
left testicle disability.       

On December 6, 2000, the RO received a claim of entitlement 
to an increased rating for service-connected hiatal hernia.  
At that time, the veteran asserted that his symptoms had 
increased in severity.  Based upon this claim, the RO 
scheduled the veteran for a VA examination on May 23, 2001.  
The record indicates that the veteran failed to report.  
Accordingly, the RO denied the claim received December 6, 
2000.  See 38 C.F.R. § 3.655 (2005).  

However, a review of the record indicates that the veteran 
did not receive proper notice of the scheduled examination.  
Specifically, the claims folder does not contain a copy of a 
letter advising the veteran of the date and location of the 
examination.  It appears based upon a report of contact in 
the claims file that the sole notice given to the veteran 
regarding the May 2001 examination was a May 15, 2001 voice 
mail message.  In the Board's opinion, this is not sufficient 
notice.  

Based on this history, the Board concludes that the June 2001 
denial of the veteran's December 6, 2000 increased rating 
claim for failure to report for a VA examination was not 
proper, since there was not appropriate due process.  
Moreover, in the veteran's August 31, 2001 correspondence to 
the RO, he specifically disputed the June 2001 decision.  The 
August 31, 2001 correspondence appears to be a notice of 
disagreement (NOD) which relates to the December 6, 2000 
claim, and not a separate claim for increased rating.  For 
these reasons, the Board finds that December 6, 2000 is the 
proper date of the increased rating claim. 

The Board has reviewed the evidence of record to see if it 
was factually ascertainable in the period between December 6, 
1999 and December 6, 2000 that the veteran's disability had 
increased.  See 38 C.F.R. § 3.400(o) (2005).  There are no 
treatment records, correspondence or VA examinations which 
deal with hiatal hernia during that period.  A September 2000 
VA examination contained no indication that the veteran was 
suffering from hiatal hernia.  Accordingly, there is no basis 
for the assignment of an effective date earlier than December 
6, 2000.  

Accordingly, for the reasons and bases set out above, the 
Board has determined that the veteran is entitled to an 
effective date of December 6, 2000 should be granted for the 
assignment of the 10 percent disability rating for hiatal 
hernia.    

5.  Entitlement to service connection of post-traumatic 
stress disorder (PTSD).  

Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  
Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors, and 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  See 38 C.F.R. 
§ 3.304(f) (2005).  All three elements must be met in order 
for the claim to be granted.

Analysis

The veteran essentially contends that he has PTSD stemming 
from his intrusive memories of the in-service accident which 
led to his service-connected spermatocele condition.  
However, as discussed immediately below the evidence of 
record does not provide a competent medical diagnosis of 
PTSD.  Therefore, service connection cannot be granted.  

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that any claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between PTSD and the claimed in-service 
stressor.  See 38 C.F.R. 3.304(f) (2005); see also Moreau, 
supra.  

With respect to the first element, a current diagnosis of 
PTSD, the veteran was referred for a VA mental status 
examination in September 2003 and again in February 2005.  At 
both examinations the VA examiner determined that PTSD was 
not an appropriate diagnosis.  Dysthymia was diagnosed 
instead. [As was discussed elsewhere in this decision, 
service connection has been granted for dysthymia 
(depression)]  

Clearly, both examination reports weigh against the claim.  
Further, VA mental health treatment records do not include a 
PTSD diagnosis.  In fact, the record is devoid of competent 
medical evidence diagnosing PTSD.  

The only evidence indicating that the veteran has been 
diagnosed with PTSD emanates from the veteran himself.  It is 
now well-settled that laypersons, such as the veteran, are 
not competent sources of medical evidence on the nature or 
diagnosis of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

Accordingly, as the weight of the competent and probative 
medical evidence of record is against a finding of PTSD, 
element (1) is not met.
  
 It is well settled that VA disability benefits are not 
available if a disability does not exist.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].  In the 
absence of a competent medical diagnosis of PTSD, the first 
element of 38 C.F.R. § 3.304(f) has not been satisfied, and 
the veteran's claim fails on that basis alone.

Additional comment 

As was alluded to above, in a March 2004 rating decision the 
veteran was granted service connection of dysthymic disorder, 
based upon the trauma he feels regarding his spermatocele 
condition.  Therefore, the medical evidence indicates that 
the correct psychiatric diagnosis is dysthymic disorder, for 
which service connection has been granted.  

6.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection of a low back disability.  

Pertinent law and regulations
The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.
Finality/new and material evidence

In general, RO decisions are final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2005).  Pursuant to 38 U.S.C.A. 
§ 5108, a finally disallowed claim may be reopened when new 
and material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2005)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in April 2003, the claim will be adjudicated by 
applying the revised section 3.156, discussed in the 
paragraph immediately following.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2005).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

At the time of the RO's June 1986 decision, only evidence of 
element (2) was present in the record.  Specifically, the 
veteran's service medical records indicated a history of 
chronic low back pain at the time of the veteran's separation 
examination.  There was not of record, however, a diagnosed 
low back disability.  Nor did the record contain competent 
medical nexus evidence to link a clearly diagnosed medical 
condition with his military service or any incident thereof.  
Thus, at the time of the RO's June 1986 decision, two of the 
three elements of service connection were not satisfied. 

The RO's June 1986 decision which denied the veteran's claim 
of entitlement to service connection for a low back 
disability is final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2005).  As explained above, the 
veteran's claim for service connection may be reopened if he 
submits new and material evidence. See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a) (2005).  Therefore, the Board's inquiry 
will be directed to the question of whether any additionally 
submitted 
(i.e., after June 1986) evidence bears directly and 
substantially upon the specific matter under consideration.

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that new and 
material evidence has been submitted which is sufficient to 
reopen the veteran's claim.  

The evidence submitted after the June 1986 RO decision 
consists of private and VA medical records.  

A February 2002 treatment record from the VA establishes by 
x-ray evidence that the veteran has been diagnosed with 
degenerative arthritis of the lumbar spine.  At the time of 
the veteran's prior final denial, there was not of record a 
clearly established diagnosis of current disability.  This 
treatment record is new in that it was not of record at the 
time of prior final denial.  It is material in that it deals 
with the existence of a current low back disability. 

As new and material evidence has been submitted as to current 
disease, and this  element was unestablished at the time of 
the prior final denial, the Board finds that the veteran's 
claim should be reopened.  

The Board wishes to make it clear that such evidence, 
although adequate for the limited purposes of reopening the 
claim, may not be sufficient to allow the grant of the 
benefits sought.  See Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998) [evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim].   


Once a claim is reopened, the statutory duty to assist is 
triggered. See 38 U.S.C.A. 
§ 5103.  For reasons explained below, the Board finds that 
additional development is necessary before the Board may 
proceed to a decision on the merits of the reopened claim.  


ORDER

Entitlement to an increased rating for service-connected 
hiatal hernia is denied.  

Entitlement to an increased (compensable) rating for service-
connected hemorrhoids is denied.  

Entitlement to an increased rating in excess of 30 percent 
for service-connected dysthymic disorder is denied.    

Entitlement to an effective date of December 6, 2000 for a 10 
percent evaluation for service-connected hiatal hernia is 
granted.   

Entitlement to service connection for PTSD is denied. 

The request to reopen the previously denied claim of 
entitlement to service connection for a low back disability 
is granted.  To this extent only, the appeal is allowed as to 
this issue.  


REMAND

For the reasons set out immediately below, the Board has 
determined that a remand is in order as to the four issues 
remaining on appeal.  



6.  Entitlement to service connection for a low back 
disability.

As has been discussed immediately above, the matter of 
finality/new and material evidence has been resolved in the 
veteran's favor.  The issue on appeal has been 
recharacterized by the Board accordingly.  

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture.  
After having carefully considered the matter, the Board 
believes that additional evidentiary development is in order.  

As noted above, the evidence now of record arguably indicates 
that a low back disability, mild degenerative joint disease 
of the back, currently exists.  In addition, recurrent low 
back pain was noted on the veteran's separation examination.   
There is not of record any nexus opinion regarding the 
veteran's disability and service.  

Under these circumstances, a medical nexus opinion must be 
obtained.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
In this case, the Board believes that the a medical opinion 
should be obtained. 

7.  Entitlement to an increased disability rating for 
service-connected left spermatocele.  

The veteran is seeking entitlement to an increased disability 
rating for his service-connected left spermatocele.  

The veteran's left spermatocele disability is currently 
evaluated by analogy to Diagnostic Codes 7529-7804 [benign 
neoplasm of the genitourinary system-scars, superficial, 
painful on examination].  See 38 C.F.R. § 4.20 (2005) [when 
an unlisted condition is encountered it will be permissible 
to rate it under a closely related disease or injury, in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous]; see 
also 38 C.F.R. § 4.27 (2005) [hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].

Diagnostic Code 7529 rates with reference to voiding 
dysfunction.  The veteran has asserted on occasions that he 
voids 4 times per night and 7 to 8 times per day.  

The Board also notes that a separate disability rating is in 
effect for scar, left post operative spermatocele resection.  
A noncompensable disability rating is assigned under 
Diagnostic Code 7805 [scars, limitation of function].  This 
matter is not on appeal.  Nonetheless, the veteran asserts 
that pain from his service-connected spermatocele (scar) has 
caused him to become unable to function sexually.

This issue presents several medical questions which must be 
resolved.  First, there is the matter of the relationship, if 
any, between the veteran's claimed voiding frequency and 
sexual dysfunction and his service-connected spermatocele 
condition.  Second, the veteran's primary complaint appears 
to involve pain.  It is unclear whether the pain is related 
to the spermatocele, the separately service-connected 
postoperative scar, or to some other cause, such as the 
service-connected dysthymic disorder secondary to the 
spermatocele.  The record is without competent medical 
evidence on these matters.  Accordingly, the Board finds that 
a VA medical opinion concerning this issue must be obtained.  
  
8.  Entitlement to service connection for a right 
spermatocele, claimed as secondary to the service-connected 
left spermatocele.   

The veteran is seeking entitlement to service connection of 
right spermatocele, which he claims is as secondary to the 
service-connected left spermatocele.  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

At the February 2005 VA examination, a right spermatocele was 
diagnosed.  Further, as discussed above, the service 
connection has been granted for a left spermatocele.  
Therefore, the first two Wallin prongs have been met.  There 
is not, however, of record competent medical evidence which 
addresses the question of the relationship between the 
veteran's left and right spermatocele.  Although the 
September 2003 examiner did state that the two conditions 
were not related, such opinion did not contain any supporting 
reasons or bases.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998) [whether the physician provides the basis for 
his/her opinion goes to the weight or credibility of the 
evidence].  The February 2005 VA examination report did not 
include a nexus opinion.  

Under these circumstances, the Board finds that a medical 
nexus opinion is necessary to make an informed decision. See 
Charles v. Principi, supra.

9.  Entitlement to TDIU.

As was alluded to in the Introduction above, the RO denied 
the veteran's claim of entitlement to TDIU in a rating 
decision mailed October 3, 2005.  On October 6, 2005, the RO 
received correspondence from the veteran, including a VA Form 
9 relating to other issues in which he continued to assert 
that his disabilities had made it impossible for him to 
continue to work.  

VA's statutory duty to assist means that VA must liberally 
read all documents submitted to include all issues presented.  
See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  Although 
the veteran's October 2005 VA Form 9 was not specifically 
labeled as a NOD, such is not necessary.  In essence, the 
statement in the VA Form 9 met the legal requirements as to a 
NOD.  See 38 C.F.R. § 20.201 (2005).
  
Accordingly, the veteran has submitted an NOD regarding the 
TDIU denial. 
In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in circumstances where a NOD is filed, but a statement 
of the case (SOC) has not been issued, the Board must remand 
the claim to direct that a SOC be issued.   



Accordingly, the case is REMANDED for the following actions:

1.  VBA should refer the veteran's claims 
folder to an appropriate medical 
professional and request an opinion as to 
whether it is as likely as not that the 
veteran's low back disability is related 
to his military service, to include the 
low back pain noted in the service medical 
records. If the reviewing professional 
deems it to be necessary, the veteran may 
be referred for physical examination 
and/or diagnostic testing.  A report 
should be prepared and associated with the 
veteran's VA claims folder.

2.  VBA should refer the veteran's claims 
folder to the February 2005 genitourinary 
examiner, if available, and request an 
opinion on the following matters:

A)	The examiner should distinguish, if 
possible, symptomatology attributable 
to the service-connected left 
spermatocele itself from that 
attributable to the separately service-
connected postoperative left 
spermatocele resection scar. 

B)	The existence of various problems 
claimed by the veteran to be related to 
the service-connected left spermatocele 
(to include urinary frequency, sexual 
dysfunction and excruciating pain) 
should be commented upon by the 
examiner.  If such problems are 
determined to exist, they should 
specifically ascribed to the service-
connected left spermatocele, the 
separately service-connected 
postoperative left spermatocele 
resection scar, or to some other cause. 

C)	The examiner should render an opinion 
as to whether it is as likely as not 
that the veteran's claimed right 
spermatocele is related to the service-
connected left spermatocele.  

If the February 2005 examiner is 
unavailable, the veteran's claims folder 
should be referred for an opinion to 
another similarly qualified medical 
professional.  If the examiner or reviewer 
believes that physical examination of the 
veteran, diagnostic testing and/or 
specialist consultations are necessary, 
such should be scheduled.  A(n addendum) 
report should be prepared an associated 
with the veteran's VA claims folder.

3.  Thereafter, VBA should readjudicate, 
in light of the additional evidence, the 
claims of entitlement to service 
connection for a low back disability, 
increased disability for left spermatocele 
and secondary service connection for the 
right spermatocele.  [Depending on the 
report of examination, VBA may wish to 
revisit the disability rating assigned for 
the service-connected postoperative left 
spermatocele resection scar, which is not 
on appeal.]  If  any benefit sought 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, which 
reflects consideration of all additional 
evidence, and should be given reasonable 
opportunity to respond. Thereafter, the 
case should be returned to the Board for 
further appellate review.

4. VBA must issue a SOC pertaining to the 
issue of entitlement to TDIU. The veteran 
and his representative should be provided 
with copies of the SOC and advised of the 
time period in which to perfect an appeal.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


